 30DECISIONS OF NATIONAL LABOR RELATIONS BOARDGeneral Hugh Mercer Corp.,d/b/a Princeton Holi-day InnandUnited Food and CommercialWorkers Union,Local 278, AFL-CIO-CLC.Case 9-CA-2272527 October 1986DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSBABSON AND STEPHENSOn 23 June 1986 Administrative Law JudgeThomas A. Ricci issued the attached decision. TheRespondent and the General Counsel each filed ex-ceptions and a supporting brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel,The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings,' andconclusions, as modified, and to modify the recom-mended Order2 as set forth in full below.1The Respondent has excepted to some of the judge's credibility find-ingsThe Board's established policy is notto overrulean administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convincesus that theyare incorrect.Standard DryWall Products,91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).We have carefullyexaminedthe recordand find no basis for reversingthe findings.We are also satisfiedthat theRespondent's contention that the decisionissued by the judge was the resultof bias is withoutmerit.Having care-fully and fully consideredthe record and the judge's decision,we find noevidencethathe prejudged the case, made prejudicial rulings, or demon-strated bias against the Respondent in his analysis or discussion of theevidence.The Respondent has exceptedto certainfactual errors made by thejudgeWe agree with the Respondent in the following respects. Thus,the judge incorrectlyfound thatthe parties agreed on 18 December 1985that the Union would write up the finalcontract that theparties hadagreed to.The correctdate was 20 December1985. The judgealso foundthat it was Union RepresentativeGeneMoser who prepared"what wasthe equivalent of a complete contract, precisely stating all that had beenagreed upon and including the items still in dispute when the partiesbroke off[negotiations]in September" Althoughthe evidence demon-strates, asfound by thejudge, that Moser had this document in his pos-session and proffered it to the Respondentat the18 December 1985 bar-gaining session,the recorddoes not affirmatively establish who, in fact,prepared the referred-to document.Also, althoughthe date iscorrectlystated elsewhere in the decision,the judge,in sec III, par.3 of his deci-sion,incorrectly refers tothe date ofthe Respondent attorney's letter tothe Union wherein the Respondentwithdrewrecognition'fromthe Unionas 26 December1985The correctdate of this letter is 28 December1985 Further,we note thatthe judge incorrectlyspelled the Respondentattorney's name as MorhouseThe correctspelling isMorhous Finally,both the Respondentand the General Counselexcept to the judge's de-scription of the appropriateunit.The unit,as foundby thejudge, inad-vertently failed to include the Respondent'sfrontdesk employees andnight auditors within the unit.Thus, we shallmodify theunit descriptionaccordingly.We find these errors are insufficient to affect the resultherein2The GeneralCounsel excepts to the failureof thejudge to include adescriptionof the appropriatebargaining unit in his recommended Orderand noticeWe findmerit in these exceptions and shallmodify the rec-ommended Order accordingly.No exceptions were taken to thejudge's recommendedOrder to theextent that it includes a visitatorial clause authorizing the Board,for com-pliance purposes,to obtain discoveryfrom theRespondent under theFederalRules of CivilProcedure under the supervisionof the UnitedORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the Re-spondent,GeneralHugh Mercer Corp., d/b/aPrinceton Holiday Inn, Princeton,West Virginia,its officers, agents, successors, and assigns, shall1.Cease and desist from(a)Refusing to bargain with United Food andCommercialWorkers Union, Local 278, AFL-CIO-CLC as the exclusive bargaining representa-tive of all employees in the following unit concern-ing wages, hours, and other terms and conditionsof employment:All full-time and regular part-time employees,includingmaids,utilityemployees, laundryemployees, maintenance employees, front deskemployees and night auditors employed by Re-spondent at its motel facility located at Prince-ton,West Virginia, but excluding all restaurantemployees, managerial employees, confidentialemployees and all professional employees,guards and supervisors as defined in the Act.(b)Refusing to execute the collective-bargainingagreement agreed on with the Union in December1985 and refusing to give effect to the terms andconditions of that agreement.(c) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act.2.Take the following affirmative action neces-sary to effectuate the policies of the Act.(a)On request of the Union, bargain collectivelywith the Union in good faith regarding rates ofpay, hours of employment, and other terms andconditions of employment for all employees in theappropriate unit.(b)Execute forthwith the collective-bargainingagreement with the Union which was agreed on inDecember 1985 and which Respondent refused tosign at that time.States court of appeals enforcing thisOrderHowever, under the circum-stances of thiscase,we find it unnecessary to include such a clause. Weshalltherefore modify thejudge's recommended Order to delete this pro-vision fromthe OrderWe also notethat the judgeprovideda broad cease-and-desist orderrequiringthe Respondentto cease and desist from violating the Act "inany other manner." However, a broad cease-and-desist order is warrant-ed only whenit is shown that a respondent has aproclivityto violate theAct or hasengaged in such egregious or widespread misconduct as todemonstrate a general disregardfor employeesfundamental statutoryrightsWe do not find that the broadinjunctive language is warranted inthis case.Accordingly, we shallsubstitute the narrow cease-and-desistlanguage, requiring the Respondent to cease and desist from violating theAct "in any like or relatedmanner" for the provision recommended bythe judge.See HickmottFoods,242 NLRB 1357 (1979)282 NLRB No. 4 PRINCETON HOLIDAY INN31(c)Make whole its employees, for their loss ; ofwages and other benefits, which are provided forin that agreement, for the period on and after De-cember 1985, with interest.(d)Post at its place of business in Princeton,West Virginia, copies of the attached noticemarked "Appendix."3 Copies of the notice, onforms provided by. the Regional Director forRegion 9, after being signed by the Respondent'sauthorized representative, shall be posted by theRespondent immediately upon receipt and main-tained for 60 consecutive days in conspicuousplaces including all places where notices to em-ployees are customarily posted. Reasonable stepsshall be taken by the Respondent to ensure that thenotices are not altered, defaced, or covered by anyother material.(e)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.effect,. to . the terms and conditions of that agree-ment.WE WILL NOT in any like or related mannerinterferewith, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.WE WILL, on request, bargain collectively withUnitedFood and Commercial Workers Union,Local 278, AFL-CIO-CLC in good faith regard-ing rates of pay, hours of employment, and otherterms and conditions of employment for all em-ployees in the appropriate unit.WE WILL execute forthwith the collective-bar-gaining agreement with the Union, which wasagreed on in December 1985, and which we re-fused to sign at that time.WE WILL make whole our employees for theirloss of wages or other benefits, which are providedfor in that agreement, for the period on and afterDecember 1985, with interest.9 If thisOrderis enforced by a judgmentof a UnitedStates court ofappeals, the words in the notice reading"Posted by Order, of theNation-al Labor Relations Board" shall read "Posted Pursuantto a Judgment ofthe United StatesCourt ofAppeals Enforcingan Order of theNationalLaborRelations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT refuse to recognize and bargaincollectivelywith respect to wages, hours, andother terms and conditions of employment withUnitedFood and Commercial Workers Union,Local 278, AFL-CIO-CLC, as the exclusive bar-gaining representative of the employees in the fol-lowing described unit:All full-time and regular part-time employees,includingmaids,utilityemployees, laundryemployees, maintenance employees, front deskemployees and night auditors employed by Re-spondent at its motel facility located at Prince-ton,West Virginia, but excluding all restaurantemployees, managerial employees, confidentialemployees and all professional employees,guards and supervisors as defined in the Act.WE WILL NOT refuse to execute the collective-bargaining agreement ' agreed- on with the Union inDecember 1985, and WE WILL NOT refuse to giveGENERALHUGH MERCER CORP.,D/B/A PRINCETON HOLIDAY INNDeborah R. Grayson, Esq.,for the General Counsel. 'Lawrence E. Morhouse, Esq.,of Bluefield, West Virginia,for the Respondent.DECISION'STATEMENT OF THE CASETHOMAS A. Ricci, Administrative Law Judge. A hear-ing in thisproceeding was held at Princeton, West Vir-ginia,on 9 April 1986 on complaint of the GeneralCounsel againstGeneralHugh Mercer Corp., d/b/aPrinceton Holiday Inn (the Respondent or the Compa-ny).The complaint issued on 11 February 1986, on acharge filed on 6 January 1986, by United Food andCommercialWorkers Union, Local 278, AFL--CIO-CLC (Charging Party or the Union). The issue presentediswhether the Respondent violated Section 8(a)(5) of theAct, refusing to, bargain with the Union as the statutecommands. Briefs were filed by both parties.On the entire record and from my observation of thewitnesses, I make the followingFINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe Respondent, a West Virginia corporation, is en-gaged in the operation of a motel in Princeton, WestVirginia.During the 12-month period precedingissuanceof the complaint, in the course of its business it receivedgross revenuesin excessof $500,000. During the sameperiod it purchased and received at that location prod-ucts, goods, and materials valued in excess of $50,000 di-rectly from out-of-statesources. I find that the Respond-ent is an employer within the meaning of the Act. 32DECISIONSOF NATIONALLABOR RELATIONS BOARDII.THE LABOR ORGANIZATIONINVOLVEDIfind that United Foodand CommercialWorkersUnion,Local 278, AFL-CIO-CLC is a labororganiza-tion within the meaningof Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESOn 31 December 1984, following a regularly conduct-ed National Labor Relations Board election, the Unionwas certified as exclusive bargaining agent of the Re-spondent's employees in an appropriate bargaining unit.After a number of fruitless bargaining sessions betweenthe parties, the Union called a strike; some employeesstruck and some remained on the job. Further bargainingsessionsthen took place and, on 19 December 1985, anumber of the employees-the nonstrikers-signed astatement rejecting the Union as their bargaining agent.On 26 December 1985 they gave the Board's RegionalOffice a decertification petition. Aware of these activitieswhen they occurred, on 28 December 1985, the Re-spondent's attorney, Lawrence Morhouse, wrote a letterto the Union. Morhouse had been present at all the manynegotiationmeetings that had taken place, bargainingwith the union agents as the Company's spokesman. Inhis letter the lawyer told the Union that the Companyhad received the decertification petition. Because theparties had arranged, on 18 December, that the Union'sbusiness agent would write up the final contract that theparties had fully agreed on on 18 December 1985, thelawyer's letter included the following statement:I have not received the proposed contract languagewhich you told me had been mailed. However, ifand when such material is received, it is my intentto defer consideration of same until the pending pe-tition can be acted upon by the Regional Office.A few days later the Respondent did receive the finaldraftof a complete collective-bargaining agreement,which had been mailed earlier, but it refused to sign it.The parties have not met since.I find that on 26, December 1985 the Respondent with-drew recognition from the Union as exclusive representa-tive of its employees and thereby violated Section 8(a)(5)of the Act. I The law and the facts could not be clearer.When Morhouse wrote it was the Respondent's intent todefer consideration of any union position, he was sayingdirectly that the Respondent would no longer recognizethe Union as bargaining agent. It has long been held thatthere is a conclusive presumption of continued majoritystatus in a union during a full 1-year period followingBoard certification.Brooks v. NLRB,348 U.S. 96 (1954).That principle has been reaffirmed time and time againduring the following 30-year period. It has also explicitly'Although the Respondent denied the appropriateness of the bargain-ing unit asalleged in the complaint, it offered no evidence to question itscorrectness. I find that the appropriate bargaining unit is:All full-time and regular part-time employees, including maids,utilityemployees, laundry employees and maintenance employeesemployed byRespondent at its motelfacility located at Princeton,West Virginia, but excluding all restaurant employees, managerialemployees, confidential employees and all professional employees,guards, and supervisors as defined in the Act.been held that a union's loss of support during the 12-month period is not- sufficient grounds for a, refusal tobargain before the expiration of the 12-month period.LeeOffice Equipment,226 NLRB 826 (1976), enfd. 572 F.2d704 (9th Cir. 1978).The only legal precedent cited in the Respondent'sposthearingbrief-Board or court decisions-is theBrooksdecision itself. It is argued thatBrooksmust bedistinguished from the case-at-bar because there the dis-affection took place only a week or 2 after the certifica-tion at the very beginning of the 1-year period.Becausehere the antiunion feeling was expressed close to the endof the period, the period should be shortened, and nevermind how many times the 12-month period has beenreaffirmed in case after case. The argument will not do.Cf.Centr-O-Cast & Engineering Co.,100NLRB 1507(1951). If therule aswrittenmust be ignored on thatbasis, one could as well make a contrary argument in thiscase.In January 1985, shortly after the certification issued,the Union requested the" Respondent to bargain with it.It repeated the same request on 29 January 1985. Be-cause the Respondent had questioned the validity of thecertification issued on 31 December 1984 by filing anappeal to the Board to have it set aside, it refused to rec-ognize,the Union as exclusive bargaining agent. It wasnot until 8 March 1985, after the attempt to, invalidatethe certification had failed, that the Respondent finallyagreed to recognize the Union. In such circumstances,one could say that the certification did not take effectuntilmore than 2 months after 31 December 1984 andthat, therefore, the 12-month period really did not enduntilMarch 1986.But I will not distort the rule of law in this fashion.Withdrawal of recognitioncamebefore the end of the12-month period. It, therefore, was a violation of Section8(a)(5). In remedy the Respondent is obligated to recog-nize the Union as exclusive bargaining agent-for all em-ployees in the appropriate unit now.The complaint also alleges that on 18 December 1985,when the parties last met in negotiations, they reachedagreement on what the Respondent's- final offer was, butthat the Respondent then refused to sign the agreementthat included all the terms agreed on. This refusal is alsocalled a violation of Section 8(a)(5). That refusal by anemployer to formally sign a complete collective-bargain-ing agreement it agreed to make is a violation of the stat-ute that is so well established as to require little citation.Heinz v. NLRB,311 U.S. 514 (1941).On this aspect of the case the Respondent advancestwo defenses-each in conflict with the other. One,argued principally by its manager Tom Cook at the hear-ing, is that there was no final offer made by the Re-spondent that day, that it never told the union agents'itwould sign a contract if the Union agreed with the Com-pany's then articulated demands. The other defense isthat the contract drawn up by the union agent and pre-sented for signature was not precisely in accord with theCompany's final offer of 18 December. This defense wasimplied by the Respondent at the hearing via its lawyer'scross-examination of theGeneral Counsel's two wit- PRINCETON HOLIDAY INN33nesses.The testimony in question went to what was saidat the meetingessentially by the lawyer, Morhbhse, _ft5rhe was the main spokesman for the Company through-out. But Morhouse chose not to take the witness stand!There is a direct question of credibility about whatwas saidat the 18 December meeting-Gene Moser, thepresident of the local union, supported by Lois White, anemployee sitting with him, giving one version, and Cook,for the Company, giving a completely different story.Because,for reasons that will be detailed below, I thinkCook cannot be believed wherever he is contradicted bythe Government witnesses, I will set out Moser's testi-mony first.A series ofbargainingsessionswere held betweenApril 1985 and 25 September, without agreement beingreached.Moser, who at the time was secretary-treasurerof the Union, was not involved then. He took over theresponsibility inNovember. In the hope of bringingabout a settlement of the dispute, with the strike stillgoing on, he called for the assistance of a Federal media-tor,who came and arranged for a meeting on 18 Decem-ber. For the' Company there was Morhouse, who actedas spokesman,and Cook; with him Moser had employeeWhite and another employee.Moser testified that in preparation for the meeting hereviewed all the notes and papers relating to the earliernegotiations,usingthe records that had been maintainedby his predecessor in office. From those papers he pre-pared what was the equivalent of a complete contract,precisely stating all that had been agreed on and includ-ing the items still in dispute when the parties broke off inSeptember.When the parties gathered on 18 DecemberMoser handed this document-ninepages long-to Mor-house, asking was it a correctstatementof how negotia-tions stood. After studying it, Morhouse agreed it did re-flect the status of the negotiations. The parties thentalked; the meeting continued for 5-1/2 to 6 hours.Moser continued to testify that agreement was reachedon 6 of the 11 issues that had not been resolved' earlier;on 1 the Union gave in and on the others compromisewas reached. There is no need to list those details here,for thereisnoquestion about that.With respect to theremainingfive items, although concessions were madehere and there, no agreement was reached. These were:recall,wages, checkoff, union security, and holidays. Thecritical part of Moser's testimony is that toward the endof the ' meeting, "The Company said,, `This is our finaloffer. It's our best. Take it back to your people."' Thewitness said there was no talk of ratification required.The next day, 19 December, Moser called a meeting ofemployees, explained the status of negotiations, andasked were they willing to goalongwith the Company'sfinal offer. All agreed. The next day, 20 December,Moser telephoned Morhouse. The following is from histestimony:I called Mr. Morhouse and informed him that ourpeople had ratified the contract and if he could tellme when he might expect the people to go back towork. And he said he would have to get with hisclient and see what could be done in the way ofgetting them back, and he would get back in touch,,',with-'me. "I asked him whether or not he wanted to preparethe package or if he wanted me to, and he says thatitdidn't matter; and I says, "Well, then ['1i prepareit and send it to you and you can review it, proof it.If there's [sic] any errors or omission, please let meknow and we'll discuss those and see what we cando to put together the final package."With this Moser prepared a final draft of the agreed-on contract and mailed it to the Company on 23 Decem-ber. It was not received until 30 December. Because hewas very much concerned with getting the employeesback to work-an essentialpartof the agreementreached-he telephoned Moser again on 23 December,but was unable to reach him. So he called Cook thesameday and asked when could the employees return towork. Cook's answer was "that he didn't know, that hewould have to talk to his attorney and get back to me."Not hearing from the Company, Moser called Morhouseagainon 27 December, againaskingwhen could the em-ployees return to their jobs. Not having received thefinal draft yet, Morhouse then told Moser on the phone"that he had received word from Mr. Cook earlier thatday that a petition, he understood, was being circulatedat the HolidayInn, andthat while he hadn't seen a copyof such petition-he didn't have one physically in hishands-he didn't know what it was, but he understoodthat it might be a decertification petition."When Moser replied that he had no knowledge of adecertificationpetition among these employees,Mor-house said, "I'll see,if in fact, it is a decertification peti-tion, and if so, you know,I don'twant to do anythingthatwill result in a charge being filed against me." Atthis point Moser repeated, "I do feel like that we have acontract, that people had ratified it and, they're ready toreturn to work, and I, would appreciate it if you wouldupon receipt of the same review and let me know if anycorrections that need to be made and, advise me."Morhouse's finalstatementwas: "ell, I'll check intothis and if, in fact, there is a decertification petition .. .quite frankly, I feel like it should be left-the decisionshould be left up to NLRB as to what to do next."Before the day was out-27 December-Moser wrotea letter to Morhouse, restating his position that a con-tract had been agreed on, that the employees must be puttowork, that any decertification petition that may befiled had nothing to do with it, 'and that if the employeeswere not recalled he would file a charge with theNLRB. He did file that charge, dated, 2 January 1986.Moser closed his testimony on this aspect of the casewith the statement that he never received an answer tohis request that the Company sign the contract, and thathe never learned of the Company's questioningthe accu-racy of his prepared contract draft until the day of thehearing in this proceeding.EmployeeWhite's testimony conforms with that ofMoser's. As she recalled it, at the end of the 18 Decem-ber meeting Morhouse gave the unionagentshis positionon the fiveremaining issueswith thisstatement:"He said 34DECISIONSOF NATIONAL LABOR RELATIONS BOARDthiswas the best offer and that we should take it back tothe people for a vote to see if this was acceptable tothem."We come to Cook's testimony, the only witness calledby the Respondent with respect to the refusal-to-bargainallegations.He started by saying he was not given acopy of Moser's prepared contract draft at the 18 De-cember meeting.Q. [By Respondent's counsel]. . . had you seenthat document prior to today?A. I had not seen the document as such. I sawthe document at the meeting on the 18th when thisgentleman here,I believe it was, had it in his pos-session. 'What was the witness saying-that he did or did not seeitat the time? Was he suggesting that as the onlymember of management accompanying the Respondent'slawyer at the negotiation meeting he was not told whatwas going on? Cook also testified that the Company didnot make a final offer, that Moser, did not say he wastaking the Company's offer to the employees for approv-al,and that there was no mention ever about going tothe people. All this, and much more, came from the wit-ness as a"yes" or"no" in response to the purest leadingquestions by his counsel, in which the lawyer spelled outthe Respondent's affirmative defenses to this entire com-plaint. It was not the witness talking but his lawyer, inreality attempting to testify himself, but not under oath.This witness' testimony is also marked by continuingevasions and doubletalk. For example: He admittedMoser called him about 23 December to ask when wouldthe employees be going to return to work.Q. And employees were only going to return towork after there was a contract, isn't that correct?A. I would assume so, yes.Q. You didn't tell Mr. Moser that there wasn'tany,contract, did you?A. I hadn't seen one.Q. You didn't say,"Well, what doyou mean em-ployees coming back to work?"A. The only thingI said was Idon't know whatit is.You'll have to talk with Mr. Morhouse. He'sthe attorney and discusses this with him. I don'tknow anything about it.Q.You didn't deny there was a contract, didyou?A. I didn't even know what existed.Q. I'm justaskingyou what you said.A. No, I didn't deny it to him, because I didn'tknow one existed.This from the only management agent present at thecompany conference.On direct examination Cook said clearly that the issueof vacation remained opened at the close of the meeting.Thencame thefollowing:Mr. Morhouse didn't think it was an open issue, didhe?A. ThatI don'tknow.Q. Did he say anything?A. I don't recall.Q. You don't recall.A. No.Q. Do you recall the Union making proposals fora 4th week of vacation at that meeting?A. Yes.Q. And they withdrew it didn't they?A. Yes.Q. So that you would be back to what had beenagreed to before?A. Yes, basically. This is but another example ofCook's unreliability as a witness.To make Cook's testimony more convincing hislawyer asked had he made notes, or minutes, of themeeting of 18 December, and the 'witness said yes, hehad them in his hands. The lawyer then told him to usethem to refresh his memory. Asked did he intend to offerthe notes into evidenceas anexhibit, he decided not todo that. This procedure did not serve to enhance thewitness'credibility.And finally, while cross-examining Moser, the princi-pal Government witness, the Company's counsel pressedhard to get him to admit that during the meeting of 18December there was talk about a decertification petitionhaving been circulated by employees. Moser then spokeof a television reporter being in the room and asking didanyone know about what she had heardconcerning de-certification.Moser said all he did was 'explain to herwhat such a procedure meant. He did not yield on thecross-examiner's insistence thatMoser learned at thatmeeting that the employees were preparing a decertifica-tion petition. Then came Cook as a witness. One of thefirst questions put to him was: "At any time during thatsession,did you learn about or were you advised byanyone with respect to any decertification petition?" Thewitness answered a straight "no." If 'the talk by the TVrepresentativewas such that Moser could not avoidhearing it-as Morhouse kept pounding-how can I be-lieve this witness? He was absolutely not telling the truthat this hearing.The fact is, and I find, that when, the meeting endedthat day the parties had reached a final agreement, and itwas that if the Union gave in to the Respondent's, posi-tion on the last five remainingissuesthere was a contractbinding on both sides. And when' Moser telephonedMorhouse 2 days later and told him, the employees hadaccepted the Company's position on all remaining ques-tions,and asked did Morhouse wish to "prepare thepackage" or was it all right if Moser did it, the lawyersaid it was okay, for Moser to do the work. No questionthen from Morhouse about a finalagreementhaving beenreached.He did not bother to contradict Moser's testi-mony.I also find that the reason the Respondent refused tosign the contract that it did receive on 30 December wasnot because it did not precisely conform with the parties'resolution of the remainingissues.Itdid not even raiseany such question until months later. Its reason for refus-ing to sign was its mistaken notion that the disaffection PRINCETON HOLIDAY INN35ktowards the Union shown bysome'of 'the employees inDecember was sufficientgrounds^ for the Company's re-jection of the Union altogether. Thereis notthe slightestindication that anyone on behalf of the Respondent evenlooked at Moser's drawn contract until 3, months later.This is, therefore, not a case where, following fullagreement, the Union prepares a written contract,in sub-stantialvariance from what the parties had settled on.But even in that situation-where the employer looks atthe prepared document and notices differences from theagreement reached-the employer is obligated, underBoard law, to assist in,reducing the agreement to a cor-rect reflection of the agreement reached. Moser askedMorhouse to let him know if any corrections were re-quired, but was ignored. SeeKennebec Beverage Co., 248NLRB 1298 (1980). The agreement drawn need not beletter perfect; it should be corrected, if necessary, withthe cooperation of the employer-that is if final agree-ment had in fact been reached, as here.Trojan SteelCorp.,222 NLRB 478 (1976), enfd. 521 F.2d 308 (4thCir. 1976), See alsoNorth Bros Ford,220 NLRB 1021(1975), in which the Board held that errors in the pre-pared contract did not excuse the employer from its obli-gation to execute the written document.At the hearing the Respondent drew admission fromMoser about an error in his draft, where the number1985 had mistakenly been written instead of 1986, amatterof no moment. The only other error, as claimedby the Respondent, was that the contract as drawn couldbe read as givingreturningstrikers credit for work al-though in reality they had been on strike fora long time.If the striker were considered to have been at work allthe time, he could enjoy full-time status on his return, acondition that could benefit him in case of future layoffs,as againstemployees holding only part-time status. Else-where the contract did explicate clearly enough thatunless a manwas actively on duty over 30 hours perweek, he lost that week in his classification between full-time and part-timer.Itwas notat allclear that one of theclausesas drawn did violate that concept. In any event,that ambiguity, if ambiguity it wasinMoser'sdraft, is ex-actly the kind of error that the law says the employer isobligated to try to,straighten out with the union so thatfinal contract can be executed.The Respondent must be ordered to sign that contractnow. The wording of the full-time as against part-timestatus for returning strikers will be made clear when itsigns.In defense of the entire complaint, including the with-drawing ofrecognitionfrom the Union before expirationof the certification year, the Respondent advances a fur-ther argument. It says the Union acted improperly whenasking the employees whether they liked or did not liketheRespondent's lastoffer of 18 December. At thatgathering there were present 13 employees,all strikers,from a total unit complement of about 30 employees.But, there was no agreement between Moser and Mor-house that the contract would only be binding followinga ratificationby theemployees as a whole. It was theUnion,speaking through Moser,that represented the em-ployees.IfMoser chose to consult employees it was hisprerogative.Mt. Airy PsychiatricCenter,230 NLRB 668(1977).IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth in sectionIII, above, occurring in connection with the operationsof the Respondent described in section I, above, have aclose, intimate, and substantial relationship to trade, traf-fic, and commerce among the several States, and tend tolead to labor disputes burdening and obstructing com-merce and the free flow of commerce.THE REMEDYThe Respondent must be ordered to cease and desistfrom committing further unfair labor practices. It mustalso be ordered to bargain with the Union on request andto sign thecontract agreed on between the parties on 18December 1985, which it illegally refused to execute.The contract must take effect retroactively to 30 Decem-ber 1985. The record does, not show .whether the em-ployeeswould have benefited economically under thetermsof that contract compared with what they enjoyedwithout it. If it should appear, at the compliancestage ofthis proceeding, that they were denied economic benefitsbecausethe contract was not put in effect at that time,the Respondent must make them whole for any ' suchlosses.Beyond that, the Respondentmustbe ordered tocease anddesist from violating 'the statute in any othermanner.CONCLUSIONS OF LAW1.By withdrawing recognition from theUnion as theexclusive representative of its employees in thebargain-ing unit inDecember 1985, and by refusing since thatmonth to execute they agreed-on collective-bargainingagreementbetween the, parties and to give it effect, theRespondent has refused to bargain collectively with theUnion and has engaged in unfair labor practices withinthe meaning of Section 8(a)(5) of the Act.2.The aforesaid unfair labor practices are unfair laborpractices in violation of Section 8(a)(1) of the Act.3.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and(7) of the Act.[Recommended Order omitted from publication.,]